 



Exhibit 10.66



CLOSING CERTIFICATE
AND AGREEMENT
(1299 ORLEANS)
BETWEEN
NETWORK APPLIANCE, INC.
(“NAI”)
AND
BNP PARIBAS LEASING CORPORATION
(“BNPPLC”)
November 29, 2007


 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                              Page   1   Representations,
Covenants and Acknowledgments of NAI Concerning the Property     2       (A)  
Prior Inspections and Investigations Concerning the Property     2       (B)  
Title     2       (C)   Title Insurance     2       (D)   Condition of the
Property     2       (E)   Environmental Representations     3       (F)  
Cooperation by NAI and its Affiliates     3       (G)   Compliance with
Covenants and Laws     4     2   Representations and Covenants by NAI     4    
  (A)   Concerning NAI and the Operative Documents     4  
 
        (1)     Entity Status     4  
 
        (2)     Authority     4  
 
        (3)     Solvency     4  
 
        (4)     Financial Reports     5  
 
        (5)     Pending Legal Proceedings     5  
 
        (6)     No Default or Violation     5  
 
        (7)     Use of Proceeds     5  
 
        (8)     Enforceability     6  
 
        (9)     Pari Passu     6  
 
        (10 )   Conduct of Business and Maintenance of Existence     6  
 
        (11 )   Investment Company Act, etc     6  
 
        (12 )   Not a Foreign Person     6  
 
        (13 )   ERISA     6  
 
        (14 )   Compliance With Laws     7  
 
        (15 )   Payment of Taxes Generally     7  
 
        (16 )   Maintenance of Insurance Generally     7  
 
        (17 )   Franchises, Licenses, etc     7  
 
        (18 )   Patents, Trademarks, etc     7  
 
        (19 )   Labor     8  
 
        (20 )   Title to Properties Generally     8  
 
        (21 )   Books and Records     8       (B)   Further Assurances     8    
  (C)   Syndication     9       (D)   Financial Statements; Required Notices;
Certificates     9       (F)   OFAC     11     3   Financial Covenants and
Negative Covenants of NAI     12       (B)   Negative Covenants     21  
 
        (1)     Subsidiary Indebtedness     21  
 
        (2)     Liens     22  
 
        (3)     Fundamental Changes and Asset Sales     24  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                                              Page  
 
        (4 )   Speculative Swap Agreements     25  
 
        (5 )   Transactions with Affiliates     25  
 
        (6 )   Restrictive Agreements     25       (C)   Financial Covenants    
26  
 
        (1 )   Maximum Leverage Ratio     26  
 
        (2 )   Minimum Liquidity     26     4   Limited Representations and
Covenants of BNPPLC     26       (A)   Concerning Accounting Matters     26    
  (B)   Other Limited Representations     29  
 
        (1 )   Entity Status     29  
 
        (2 )   Authority     29  
 
        (3 )   Solvency     29  
 
        (4 )   Pending Legal Proceedings     29  
 
        (5 )   No Default or Violation     30  
 
        (6 )   Enforceability     30  
 
        (7 )   Conduct of Business and Maintenance of Existence     30  
 
        (8 )   Not a Foreign Person     30       (C)   Further Assurances     30
      (D)   Actions Permitted by NAI Without BNPPLC’s Consent     32       (E)  
Waiver of Landlord’s Liens     33       (F)   Estoppel Letters     34       (G)
  No Implied Representations or Promises by BNPPLC     34     5   Usury Savings
Provision     34     6   Obligations of NAI Under Other Operative Documents Not
Limited by this Certificate     35     7   Obligations of NAI Hereunder Not
Limited by Other Operative Documents     35     8   Waiver of Jury Trial     35
 

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)
Exhibits and Schedules

     
Exhibit A
  Legal Description
 
   
Exhibit B
  Permitted Encumbrances
 
   
Exhibit C
  Quarterly Certificate
 
   
Exhibit D
  Form of Disclosure Letter
 
   
Exhibit E
  Certificate to be Provided by BNPPLC Re: Accounting

(iii)



--------------------------------------------------------------------------------



 



CLOSING CERTIFICATE
AND AGREEMENT
(1299 ORLEANS)
     This CLOSING CERTIFICATE AND AGREEMENT (1299 ORLEANS) (this “Certificate”),
dated as of November 29, 2007 (the “Effective Date”), is made by and between BNP
PARIBAS LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and NETWORK
APPLIANCE, INC. (“NAI”), a Delaware corporation.
RECITALS
     Contemporaneously with the execution of this Certificate, BNPPLC and NAI
are executing a Common Definitions and Provisions Agreement (1299 Orleans) dated
as of the Effective Date (the “Common Definitions and Provisions Agreement”),
which by this reference is incorporated into and made a part of this Certificate
for all purposes. As used in this Certificate, capitalized terms defined in the
Common Definitions and Provisions Agreement and not otherwise defined in this
Certificate are intended to have the respective meanings assigned to them in the
Common Definitions and Provisions Agreement.
     Also contemporaneously with this Certificate, BNPPLC is acquiring the Land
described in Exhibit A and existing Improvements on the Land pursuant to the
Existing Contract.
     Also contemporaneously with this Certificate, BNPPLC and NAI are executing
a Lease Agreement (1299 Orleans) dated as of the Effective Date (the “Lease”),
pursuant to which NAI is leasing from BNPPLC the Land, which is described in
Exhibit A, and all Improvements on such Land.
     Also contemporaneously with this Certificate, BNPPLC and NAI are executing
a Purchase Agreement (1299 Orleans) dated as of the Effective Date (the
“Purchase Agreement”), pursuant to which NAI may purchase or arrange for the
purchase of the Property and BNPPLC may collect a Supplemental Payment from NAI
sufficient to cover all or a substantial portion of the Lease Balance not
otherwise repaid to BNPPLC from the proceeds of any sale of the Property.
     As a condition to BNPPLC’s acquisition of the Land and its execution of the
other Operative Documents, BNPPLC requires the representations and covenants of
NAI set out below.
AGREEMENTS
     In consideration of the premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 



--------------------------------------------------------------------------------



 



1 Representations, Covenants and Acknowledgments of NAI Concerning the Property.
To induce BNPPLC to purchase the Property from the Prior Owner and to enter into
this Certificate and the other Operative Documents, NAI represents, covenants
and acknowledges as follows:
     (A) Prior Inspections and Investigations Concerning the Property. NAI has
thoroughly inspected, investigated and evaluated the condition of and title to
the Property and Applicable Laws which will govern the use and operation of the
Property required or permitted by the Operative Documents, as necessary to make
the representations concerning the Property set forth in this Certificate and
other Operative Documents.
     (B) Title. Because of the conveyance from the Prior Owner to BNPPLC
contemporaneously with the execution of this Certificate, good and indefeasible
title to the Land and Improvements is currently vested in BNPPLC, subject only
to the Permitted Encumbrances described in Exhibit B, the rights of NAI itself
under the Operative Documents and any Liens Removable by BNPPLC. NAI will not,
without the prior consent of BNPPLC, create, place or authorize, or through any
act or failure to act, acquiesce to or suffer the placing of, any deed of trust,
mortgage or other Lien, whether statutory, constitutional or contractual against
or covering the Property or any part thereof (other than Permitted Encumbrances
and Liens Removable by BNPPLC), regardless of whether the same are expressly or
otherwise subordinate to the Operative Documents or BNPPLC’s interest in the
Property.
     (C) Title Insurance. Without limiting NAI’s obligations under the preceding
subparagraph, contemporaneously with the execution of this Certificate NAI must
provide to BNPPLC a title insurance policy or binder committing the applicable
title insurer to issue a title insurance policy, without the payment of further
premiums (as the case may be, the “Title Policy”) in an amount equal to the
purchase price paid by BNPPLC to the Prior Owner for the Property, in form and
substance satisfactory to BNPPLC (including comprehensive, survey, variable
rate, access, and such other endorsements as may be requested by BNPPLC),
written by one or more title insurance companies satisfactory to BNPPLC and
insuring BNPPLC’s fee estate in the Land and Improvements.
     (D) Condition of the Property. The Land described in Exhibit A is the same
as the land described in the Title Policy and as shown on the plat included as
part of the ALTA/ACSM Survey prepared by Kier & Wright, Civil Engineers &
Surveyors, Inc., dated October 3, 2007, Job No. A03080-1 (the “Survey”), which
survey was delivered to BNPPLC at the request of NAI. All material improvements
on the Land as of the Effective Date are as shown on the Survey, and except as
shown on the Survey there are no easements or encroachments encumbering or
affecting the Property. No part of the Land is within a flood plain as
designated by any governmental authority. The Improvements are in good
condition, free from latent or patent defects or deficiencies that, either
individually or in the aggregate, could materially and adversely affect the use
or occupancy of the Property as permitted by the Lease or could
 
Closing Certificate and Agreement (1299 Orleans) — Page 2

 



--------------------------------------------------------------------------------



 



reasonably be anticipated to cause injury or death to any person. The Property
and use thereof permitted by the Lease comply in all material respects with all
Applicable Laws, including laws regarding access and use by disabled persons and
local zoning ordinances. Adequate provision has been made for the Property to be
served by electric, gas, storm and sanitary sewers, sanitary water supply,
telephone and other utilities required for the use thereof. All streets, alleys
and easements necessary to serve the Property for the uses permitted by the
Lease have been completed and are serviceable. No extraordinary circumstances
(including any use of the Land as a habitat for endangered species) exist that
would materially and adversely affect such uses of the Property. The
Improvements are useable for their intended purpose without the need to obtain
any additional easements, rights-of-way or concessions from any third party or
parties.
     (E) Environmental Representations. Except as otherwise disclosed in the
Environmental Report, to the knowledge of NAI: (i) no Hazardous Substances
Activity has occurred prior to the Effective Date; (ii) no owner or operator of
the Property has reported or been required to report any release of any
Hazardous Substances on or from the Property pursuant to any Environmental Law;
and (iii) no owner or operator of the Property has received from any federal,
state or local governmental authority any warning, citation, notice of violation
or other communication regarding a suspected or known release or discharge of
Hazardous Substances on or from the Property or regarding a suspected or known
violation of Environmental Laws concerning the Property. Further, NAI
represents, to its knowledge, that the Environmental Report taken as a whole is
not misleading or inaccurate in any material respect.
     (F) Cooperation by NAI and its Affiliates.
     (1) After the Designated Sale Date, if neither NAI nor an Applicable
Purchaser has purchased BNPPLC’s interest in the Property pursuant to the
Purchase Agreement, and if a use of the Property by BNPPLC or any new
Improvements or any removal or modification of Improvements proposed by BNPPLC
would violate any Permitted Encumbrance or Applicable Law unless NAI or any of
its Affiliates, as an owner of adjacent property or otherwise, gave its consent
or approval thereto or agreed to join in a modification of a Permitted
Encumbrance, then NAI must give and cause its Affiliates to give such consent or
approval or join in such modification.
     (2) After the Designated Sale Date, if neither NAI nor an Applicable
Purchaser has purchased BNPPLC’s interest in the Property pursuant to the
Purchase Agreement, and if any Permitted Encumbrance or Applicable Law requires
the consent or approval of NAI or any of its Affiliates or of any other Person
to an assignment of any interest in the Property by BNPPLC or by any of its
successors or assigns, NAI will without charge give and cause its Affiliates to
give such consent or approval and will cooperate in any way reasonably requested
by BNPPLC to assist BNPPLC to obtain such consent or approval from the other
Person.
 
Closing Certificate and Agreement (1299 Orleans) — Page 3

 



--------------------------------------------------------------------------------



 



     (3) NAI’s obligations under this subparagraph 1(F) will be binding upon any
successor or assign of NAI or its Affiliates with respect to the Land and other
properties encumbered or benefitted by the Permitted Encumbrances, and such
obligations will survive any sale of the Property by BNPPLC, other than to NAI
or an Applicable Purchaser under the Purchase Agreement, for the benefit of
BNPPLC’s assignees.
     (G) Compliance with Covenants and Laws. The use of the Property permitted
by the Lease complies, or will comply after NAI obtains readily available
permits ( as the tenant under the Lease), in all material respects with all
Applicable Laws. NAI has obtained or can and will promptly obtain all utility,
building, health and operating permits required by any governmental authority or
municipality having jurisdiction over the Property for the use of the Property
permitted by the Lease.
2 Representations and Covenants by NAI. NAI also represents and covenants to
BNPPLC as follows:
     (A) Concerning NAI and the Operative Documents.
     (1) Entity Status. NAI is a corporation duly incorporated and validly
existing in the State of Delaware and is authorized to do business in and is in
good standing under the laws of California.
     (2) Authority. The Constituent Documents of NAI permit the execution,
delivery and performance of the Operative Documents by NAI, and all actions and
approvals necessary to bind NAI under the Operative Documents have been taken
and obtained. Without limiting the foregoing, the Operative Documents will be
binding upon NAI when signed on behalf of NAI by Ingemar Lanevi, Vice President
and Corporate Treasurer of NAI. NAI has all requisite power and all governmental
certificates of authority, licenses, permits and qualifications to carry on its
business as now conducted and contemplated to be conducted and to perform the
Operative Documents.
     (3) Solvency. NAI is not “insolvent” on the Effective Date (that is, the
sum of NAI’s absolute and contingent liabilities — including the obligations of
NAI under the Operative Documents — does not exceed the fair market value of
NAI’s assets), and NAI has no outstanding liens, suits, garnishments or court
actions which could render NAI insolvent or bankrupt. NAI’s capital is adequate
for the businesses in which NAI is engaged and intends to be engaged. NAI has
not incurred (whether by the Operative Documents or otherwise), nor does NAI
intend to incur or believe that it will incur, debts which will be beyond its
ability to pay as such debts mature. No petition or answer has been filed by or,
to NAI’s knowledge, against NAI in bankruptcy or other legal proceedings that
seeks an assignment for the benefit of creditors, the appointment of a receiver,
trustee, custodian or liquidator with respect to NAI or any significant portion
of
 
Closing Certificate and Agreement (1299 Orleans) — Page 4

 



--------------------------------------------------------------------------------



 



NAI’s property, a reorganization, arrangement, rearrangement, composition,
extension, liquidation or dissolution of NAI or similar relief under the federal
Bankruptcy Code or any state law.
     (4) Financial Reports. All reports, financial statements and other data
furnished by NAI to BNPPLC in connection with the agreements set forth in the
Operative Documents are true and correct in all material respects and do not
omit to state any fact or circumstance necessary to make the statements
contained therein not misleading. No material adverse change has occurred since
the dates of such reports, statements and other data in the financial condition
of NAI.
     (5) Pending Legal Proceedings. No judicial or administrative
investigations, actions, suits or proceedings are pending or, to the knowledge
of NAI, threatened against or affecting NAI by or before any court or other
Governmental Authority that have or could reasonably be expected to have a
Material Adverse Effect. NAI is not in default with respect to any order, writ,
injunction, decree or demand of any court or other Governmental Authority in a
manner that has or could reasonably be expected to have a Material Adverse
Effect.
     (6) No Default or Violation. The execution and performance by NAI of the
Operative Documents do not and will not contravene or result in a breach of or
default under any other agreement to which NAI is a party or by which NAI is
bound or which affects any assets of NAI. Such execution and performance by NAI
do not contravene any law, order, decree, rule or regulation to which NAI is
subject. Further, such execution and performance by NAI will not result in the
creation or imposition of (or the obligation to create or impose) any lien,
charge or encumbrance on, or security interest in, any property of NAI pursuant
to the provisions of any such other agreement.
     (7) Use of Proceeds. In no event will the funds from any Funding Advance be
used directly or indirectly for personal, family, household or agricultural
purposes or for the purpose, whether immediate, incidental or ultimate, of
purchasing, acquiring or carrying any “margin stock” or any “margin securities”
(as such terms are defined in Regulation U promulgated by the Board of Governors
of the Federal Reserve System) or to extend credit to others directly or
indirectly for the purpose of purchasing or carrying any such margin stock or
margin securities. NAI represents that NAI is not engaged principally, or as one
of NAI’s important activities, in the business of extending credit to others for
the purpose of purchasing or carrying such margin stock or margin securities.
     (8) Enforceability. The Operative Documents constitute the legal, valid and
binding obligations of NAI enforceable in accordance with their terms, subject
to the effect of bankruptcy, insolvency, reorganization, receivership and other
similar laws affecting the rights of creditors generally.
 
Closing Certificate and Agreement (1299 Orleans) — Page 5

 



--------------------------------------------------------------------------------



 



     (9) Pari Passu. The claims of BNPPLC against NAI under the Operative
Documents rank at least pari passu with the claims of all its other unsecured
creditors, except those whose claims are preferred solely by any laws of general
application having effect in relation to bankruptcy, insolvency, liquidation or
other similar events.
     (10) Conduct of Business and Maintenance of Existence. So long as any
obligations of NAI under the Operative Documents remain outstanding, NAI will
continue to engage in business of the same general type as now conducted by it
and will preserve, renew and keep in full force and effect its corporate
existence and its rights, privileges and franchises necessary or desirable in
the normal conduct of business.
     (11) Investment Company Act, etc. NAI is not and will not become, by reason
of the Operative Documents or any business or transactions in which it
participates voluntarily, (a) an “investment company” or a company “controlled”
by an “investment company” (as each of the quoted terms is defined or used in
the Investment Company Act of 1940, as amended), or (b) subject to regulation
under the Federal Power Act, or any foreign, federal or local statute or
regulation limiting NAI’s ability to incur or guarantee indebtedness or
obligations, or to pledge its assets to secure indebtedness or obligations, as
contemplated by any of the Operative Documents.
     (12) Not a Foreign Person. NAI is not a “foreign person” within the meaning
of Sections 1445 and 7701 of the Code (i.e. NAI is not a non-resident alien,
foreign corporation, foreign partnership, foreign trust or foreign estate as
those terms are defined in the Code and regulations promulgated thereunder).
     (13) ERISA. NAI is not and will not become an “employee benefit plan” (as
defined in Section 3(3) of ERISA) which is subject to Title I of ERISA. The
assets of NAI do not and will not in the future constitute “plan assets” of one
or more such plans within the meaning of 29 C.F.R. Section 2510.3-101. NAI is
not and will not become a “governmental plan” within the meaning of
Section 3(32) of ERISA. Transactions by or with NAI are not subject to state
statutes regulating investments of and fiduciary obligations with respect to
governmental plans. No ERISA Termination Event has occurred with respect to any
Plan, and NAI and its Subsidiaries are in compliance with ERISA. Neither NAI nor
its Subsidiaries are required to contribute to, or has any other absolute or
contingent liability in respect of, any Multiemployer Plan. As of the Effective
Date no “accumulated funding deficiency” (as defined in Section 412(a) of the
Code) exists with respect to any Plan, whether or not waived by the Secretary of
the Treasury or his delegate, and there are no Unfunded Benefit Liabilities with
respect to any Plan.
     (14) Compliance With Laws. NAI and its Subsidiaries comply and will comply
with all Applicable Laws (including environmental laws and ERISA and the rules
and
 
Closing Certificate and Agreement (1299 Orleans) — Page 6

 



--------------------------------------------------------------------------------



 



regulations thereunder), except when the necessity of compliance is contested in
good faith by appropriate proceedings which do not have and could not reasonably
be expected to have a Material Adverse Effect. Neither NAI nor its Subsidiaries
have received any notice asserting or describing a material failure on the part
of NAI or any Subsidiary to comply with Applicable Laws, other than failures
that have been fully rectified by NAI or the Subsidiary, as the case may be, in
a manner approved or accepted by Governmental Authorities responsible for the
enforcement of the Applicable Laws.
     (15) Payment of Taxes Generally. Except when the failure to do so does not
have and could not reasonably be expected to have a Material Adverse Effect
(taking into account any appropriate contest of taxes), NAI and its Subsidiaries
have filed and will file all tax declarations, reports and returns which are
required by (and in the form required by) Applicable Laws and have paid and will
pay all taxes or other charges shown to be due and payable on such declarations,
reports and returns and all assessments made against it or its assets by any
Governmental Authority; and no liens have been filed or established by any
Governmental Authority against NAI or its assets or against any Subsidiary or
its assets to secure the payment of taxes or assessments that are past due or
claimed to be past due.
     (16) Maintenance of Insurance Generally. Except when the failure to do so
does not have and could not reasonably be expected to have a Material Adverse
Effect, NAI and its Subsidiaries have maintained and will maintain insurance
with respect to its properties and businesses, with financially sound and
reputable insurers, having coverages against losses or damages of the kinds
customarily insured against by reputable companies in the same or similar
businesses, such insurance being the types, and in amounts no less than the
amounts, which are customary for such companies under similar circumstances.
     (17) Franchises, Licenses, etc. Except when the failure to do so does not
have and could not reasonably be expected to have a Material Adverse Effect, NAI
and its Subsidiaries have and comply with, and will have and will comply with,
all franchises, certificates, licenses, permits and other authorizations from
Governmental Authorities that are necessary for the ownership, maintenance and
operation of its properties and assets.
     (18) Patents, Trademarks, etc. Except when the failure to do so does not
have and could not reasonably be expected to have a Material Adverse Effect, NAI
and its Subsidiaries have and will have and maintain in full force and effect
all patents, trademarks, service marks, trade names, copyrights, licenses and
other such rights, free from burdensome restrictions, which are necessary for
the operation of its businesses. Without limiting the foregoing, to the
knowledge of NAI, no product, process, method, service or other item presently
sold by or employed by NAI or any Subsidiary in
 
Closing Certificate and Agreement (1299 Orleans) — Page 7

 



--------------------------------------------------------------------------------



 



connection with its business as presently conducted infringes any patents,
trademark, service mark, trade name, copyright, license or other right owned by
any other Person. No claim or litigation is presently pending, or to the
knowledge of NAI, threatened against or affecting NAI or any Subsidiary that
contests its right to sell or use any such product, process, method, substance
or other item and that has or could reasonably be expected to have a Material
Adverse Effect.
     (19) Labor. Neither NAI nor any of its Subsidiaries has experienced
strikes, labor disputes, slow downs or work stoppages due to labor disagreements
that currently have or could reasonably be expected to have a Material Adverse
Effect, and to the knowledge of NAI there are no such strikes, disputes, slow
downs or work stoppages threatened against it or against any Subsidiary. The
hours worked and payment made to employees of NAI and its Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other Applicable Laws dealing with such matters. All material payments due on
account of wages or employee health and welfare insurance and other benefits
from NAI or from any Subsidiary have been paid or accrued as liabilities on its
books.
     (20) Title to Properties Generally. Except when the failure to do so does
not have and could not reasonably be expected to have a Material Adverse Effect,
NAI and its Subsidiaries have and will have and maintain good and indefeasible
fee simple title to or valid leasehold interests in all of its real property and
good title to or a valid leasehold interest in all of its other material assets,
as such properties and assets are reflected in the most recent financial
statements delivered to BNPPLC, other than properties or assets disposed of in
the ordinary course of business since such date; subject, however, in the case
of the Property, to Permitted Encumbrances and Liens created by the Operative
Documents. NAI enjoys peaceful and undisturbed possession under all of its
leases.
     (21) Books and Records. NAI will keep proper books of record and account,
containing complete and accurate entries of all its financial and business
transactions.
     (B) Further Assurances. NAI will, upon the reasonable request of BNPPLC,
(i) execute, acknowledge, deliver and record or file such further instruments
and do such further acts as may be necessary, desirable or proper to carry out
more effectively the purposes of the Operative Documents and to subject to any
of the Operative Documents any property intended by the terms thereof to be
covered thereby, including specifically, but without limitation, any renewals,
additions, substitutions, replacements or appurtenances to the Property;
(ii) execute, acknowledge, deliver, procure and record or file any document or
instrument deemed advisable by BNPPLC to protect its rights in and to the
Property against the rights or interests of third persons; and (iii) provide
such certificates, documents, reports, information, affidavits and other
instruments and do such further acts as may be necessary, desirable or proper in
the reasonable determination of BNPPLC to enable BNPPLC to comply with the
requirements or requests of
 
Closing Certificate and Agreement (1299 Orleans) — Page 8

 



--------------------------------------------------------------------------------



 



any agency or authority having jurisdiction over it.
     (C) Syndication. Without limiting the foregoing, NAI will cooperate with
BNPPLC as reasonably required to allow BNPPLC to induce banks not affiliated
with BNPPLC to become Participants. Such cooperation will include the execution
of any modification proposed by BNPPLC to any of the Operative Documents at the
request of a prospective Participant; subject, however, to the conditions that
(i) in no event will NAI be required to approve or accept an increase in the
Spread or other modifications that change the economics of the transactions
contemplated by the Operative Documents to NAI, and (ii) in other respects the
form and substance of any such modification agreement must not be reasonably
objectionable to NAI.
     (D) Financial Statements; Required Notices; Certificates. Throughout the
Term of the Lease, NAI will deliver to BNPPLC and to each Participant of which
NAI has been notified:
     (1) as soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of NAI, the
unaudited consolidated balance sheet of NAI and its Subsidiaries as of the end
of such quarter and consolidated unaudited statements of income, stockholders’
equity and cash flow of NAI and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
setting forth in comparative form figures for the corresponding period in the
preceding fiscal year, in the case of such statements of income, stockholders’
equity and cash flow, and figures for the preceding fiscal year in the case of
such balance sheet, all in reasonable detail, in accordance with GAAP, and
certified in a manner acceptable to BNPPLC by a Responsible Financial Officer of
NAI (subject to normal year-end adjustments); provided, that so long as NAI is a
company subject to the periodic reporting requirements of Section 12 of the
Securities Exchange Act of 1934, as amended, NAI will be deemed to have
satisfied its obligations under this clause (1) if NAI delivers to BNPPLC the
same quarterly reports, certified by a Responsible Financial Officer of NAI
(subject to year-end adjustments), that NAI delivers to its shareholders;
     (2) as soon as available and in any event within ninety days after the end
of each fiscal year of NAI, the consolidated balance sheet of NAI and its
Subsidiaries as of the end of such fiscal year and consolidated statements of
income, stockholders’ equity and cash flow of NAI and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal year, setting forth in comparative form figures for the preceding
fiscal year, all in reasonable detail, in accordance with GAAP, and certified in
a manner acceptable to BNPPLC by independent public accountants of recognized
national standing reasonably acceptable to BNPPLC; provided, that so long as NAI
is a company subject to the periodic reporting requirements of Section 12 of the
Securities Exchange Act of 1934, as amended, NAI will be deemed to have
satisfied its obligations under this clause (ii) if NAI delivers to BNPPLC the
 
Closing Certificate and Agreement (1299 Orleans) — Page 9

 



--------------------------------------------------------------------------------



 



same annual report and report and opinion of accountants that NAI delivers to
its shareholders;
     (3) in each case if requested in writing by BNPPLC, together with the
financial statements furnished in accordance with subparagraph 2(D)(1) and
2(D)(2), a certificate of a Responsible Financial Officer of NAI in the form of
certificate attached hereto as Exhibit C (a) representing that no Event of
Default or material Default by NAI has occurred (or, if an Event of Default or
material Default by NAI has occurred, stating the nature thereof and the action
which NAI has taken or proposes to take to rectify it), (b) stating that the
representations and warranties by NAI contained herein are true and complete in
all material respects on and as of the date of such certificate as though made
on and as of such date, and (c) setting forth calculations which show whether
NAI is complying with financial covenants set forth in subparagraph 3(C);
     (4) as soon as possible and in any event within five days after the
occurrence of each Event of Default or material Default known to a Responsible
Financial Officer of NAI, a statement of NAI setting forth details of such Event
of Default or material Default and the action which NAI has taken and proposes
to take with respect thereto;
     (5) promptly after the sending or filing thereof, copies of all such
financial statements, proxy statements, notices and reports which NAI or any
Subsidiary sends to its public stockholders, and copies of all reports and
registration statements (without exhibits) which NAI or any Subsidiary files
with the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission) or any
national securities exchange;
     (6) as soon as practicable and in any event within thirty days after a
Responsible Financial Officer of NAI knows or has reason to know that any ERISA
Termination Event with respect to any Plan has occurred, a statement of a
Responsible Financial Officer of NAI describing such ERISA Termination Event and
the action, if any, which NAI proposes to take with respect thereto;
     (7) upon request by BNPPLC, a statement in writing certifying that the
Operative Documents are unmodified and in full effect (or, if there have been
modifications, that the Operative Documents are in full effect as modified, and
setting forth such modifications) and either stating that no Default exists
under the Operative Documents or specifying each such Default; it being intended
that any such statement by NAI may be relied upon by any prospective purchaser
or mortgagee of the Property or any prospective Participant; and
     (8) such other information respecting the condition or operations,
financial or otherwise, of NAI, of its Subsidiaries or of the Property as BNPPLC
or BNPPLC’s Parent
 
Closing Certificate and Agreement (1299 Orleans) — Page 10

 



--------------------------------------------------------------------------------



 



or any Participant through BNPPLC may from time to time reasonably request.
Reports and financial statements required to be delivered pursuant to paragraphs
(1), (2) and (5) of this subparagraph 2(D) shall be deemed to have been
delivered on the date on which such reports, or reports containing such
financial statements, are posted for downloading (in a “PDF” or other readily
available format) on one of NAI’s internet websites at www.netapp.com or
www.investors.netapp.com or on the SEC’s internet website at www.sec.gov;
provided, however, that after being posted they remain available for downloading
at the applicable website for at least 90 days.
BNPPLC is hereby authorized to deliver a copy of any information or certificate
delivered to it pursuant to this subparagraph 2(D) to any Participant and to any
regulatory body having jurisdiction over BNPPLC, BNPPLC’s Parent or any
Participant that requires or requests it.
     (E) Omissions. None of NAI’s representations in the Operative Documents or
in any other document, certificate or written statement furnished to BNPPLC by
or on behalf of NAI contains any untrue statement of a material fact or omits a
material fact necessary in order to make the statements contained herein or
therein (when taken in their entireties) not misleading.
     (F) OFAC. None of NAI or any subsidiary or affiliate of NAI: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or
as otherwise published from time to time; or (ii) is (A) an agency of the
government of a country, (B) an organization controlled by a country, or (C) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives more than 15% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person. Further, none of the proceeds from the Initial
Advance will be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person.
     (G) U.S. Patriot Act. NAI acknowledges that BNPPLC, BNPPLC’s Parent and
Participants may be required, pursuant to the USA Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), to obtain,
verify, record and disclose to law enforcement authorities information that
identifies the NAI, including the name and address of NAI. NAI will provide to
BNPPLC and Participants any such information they may request pursuant to the
Patriot Act, and NAI agrees that any of BNPPLC, BNPPLC’s Parent and Participants
may disclose such information to law enforcement authorities if the authorities
make a request or demand for disclosure pursuant to the Patriot Act. NAI also
acknowledges that, in such event, none of BNPPLC, BNPPLC’s Parent or
Participants may be required or even
 
Closing Certificate and Agreement (1299 Orleans) — Page 11

 



--------------------------------------------------------------------------------



 



permitted by the Patriot Act to notify NAI of the request or demand for
disclosure.
3 Financial Covenants and Negative Covenants of NAI. NAI represents and
covenants as follows:
     (A) Definitions Applicable in this Paragraph. As used in (and only for
purposes of) this Paragraph 3:
     “Accepted Contest Requirements” means, with respect to any Tax or other
payment due or claimed to be due from NAI or any Subsidiary or any demand for
payment made upon NAI or any Subsidiary, that (a) NAI or such Subsidiary must
contest the validity or amount thereof in good faith by appropriate proceedings,
(b) NAI or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
thereof pending such contest could not reasonably be expected to result in a
Material Adverse Effect.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of NAI;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of NAI by Persons who were neither (i) nominated by the board of
directors of NAI nor (ii) appointed by directors so nominated; or (c) NAI
ceasing to own, directly or indirectly, 100% of the issued and outstanding
Equity Interests of each Material Domestic Subsidiary except in accordance with
subparagraph 3(B)(3) below.
     “Consolidated Debt for Borrowed Money” means at any time (1) the sum,
without duplication, of (a) items that, in accordance with GAAP, would be
classified as indebtedness on the consolidated balance sheet of NAI and its
Subsidiaries and (b) the capitalized portion of any synthetic leases, minus
(2) the then aggregate outstanding principal amount of Indebtedness under NAI’s
Secured Revolver and under that certain Loan Agreement dated as of March 31,
2006 by and among Network Appliance Global Ltd. and JPMorgan Chase Bank,
National Association as initial lender and as
 
Closing Certificate and Agreement (1299 Orleans) — Page 12

 



--------------------------------------------------------------------------------



 



administrative agent. (In clause (b) of this definition, “capitalized portion”
means, with respect to any synthetic lease, the price for which the lessee can
purchase the leased property or could purchase it if the synthetic lease expired
on the date of the applicable calculation of the Consolidated Debt for Borrowed
Money. Thus, for example, the “capitalized portion” of the transactions governed
by the Operative Documents will equal the Lease Balance.)
     “Consolidated EBITDA” means, with reference to any period, the sum of the
following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted from revenues in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense for such
period, (ii) expense for taxes paid or accrued during such period, (iii) all
amounts attributable to depreciation, (iv) amortization during such period,
(v) extraordinary non-cash charges incurred other than in the ordinary course of
business during such period, (vi) nonrecurring extraordinary non-cash
restructuring charges, and (vii) share-based non-cash compensation expense minus
without duplication and to the extent included in determining such Consolidated
Net Income, (c) interest income, (d) extraordinary non-cash gains realized other
than in the ordinary course of business and (e) any cash payments made during
such period in respect of the item described in clause (vii) above subsequent to
the fiscal quarter in which the relevant share-based non-cash compensation
expense was incurred, all calculated for NAI and its Subsidiaries in accordance
with GAAP on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”), (i) if at any time during such Reference Period NAI or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period NAI or any Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes (i) assets comprising
all or substantially all or any significant portion of a business or operating
unit of a business, or (ii) all or substantially all of the common stock or
other Equity Interests of a Person, and (b) involves the payment of
consideration by NAI and its Subsidiaries in excess of $50,000,000; and
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to NAI or any of its Subsidiaries in excess of $50,000,000.
     “Consolidated Interest Expense” means, with reference to any period, the
 
Closing Certificate and Agreement (1299 Orleans) — Page 13

 



--------------------------------------------------------------------------------



 



interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of NAI
and its Subsidiaries calculated on a consolidated basis for such period with
respect to (a) all outstanding Indebtedness of NAI and its Subsidiaries
allocable to such period in accordance with GAAP and (b) Swap Agreements
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under interest rate Swap Agreements to the extent such net costs
are allocable to such period in accordance with GAAP). In addition, for purposes
of calculating the Leverage Ratio only, rents payable for any period pursuant to
NAI’s synthetic leases shall be included in Consolidated Interest Expense for
such period; excluding, however, any amounts (whether on not designated as
rents) paid or to be paid as compensation for or reimbursement of any Losses,
and also excluding any payments which reduce or will reduce the outstanding
lease balance of any synthetic lease. For example, Base Rents payable under the
Lease will be included in Consolidated Interest Expense, but not Additional
Rents.
     “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of NAI and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.
     “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of NAI and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
     “Disclosure Letter” means the disclosure letter (the form of which is
attached to this Certificate as Exhibit D) given by NAI to Chase Bank, National
Association, as Administrative Agent, in connection with NAI’s recently executed
Credit Agreement dated as of November 2, 2007, as amended or supplemented from
time to time by NAI with the written consent of BNPPLC.
     “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity
 
Closing Certificate and Agreement (1299 Orleans) — Page 14

 



--------------------------------------------------------------------------------



 



exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are paid or payable,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
the Net Mark-to Market Exposure of all Swap Obligations of such Person, and
(l) any other Off-Balance Sheet Liability. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
     “Leverage Ratio” means the ratio, determined as of the end of each fiscal
quarter of NAI, of Consolidated Debt for Borrowed Money as of the end of such
fiscal quarter to Consolidated EBITDA for the period of 4 consecutive fiscal
quarters ending with the end
 
Closing Certificate and Agreement (1299 Orleans) — Page 15

 



--------------------------------------------------------------------------------



 



of such fiscal quarter.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or other security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
     “Liquidity” means, with respect to NAI and its Subsidiaries as of any date
of determination, the sum of all unrestricted cash and unrestricted Permitted
Investments which are not subject to any Lien (other than Liens permitted under
subparagraph 3(B)(2)(e)) and which would be included on the consolidated balance
sheet of NAI and such Subsidiaries in accordance with GAAP as of such date of
determination.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of NAI and
its Subsidiaries taken as a whole, or (b) the ability of NAI or any Material
Domestic Subsidiary to perform any of its obligations under any of the Operative
Documents or (c) the rights of or benefits available to BNPPLC under any of the
Operative Documents.
     “Material Domestic Subsidiary” means each Material Subsidiary that is a
Domestic Subsidiary. The Material Domestic Subsidiaries on the Effective Date
are identified as such in Schedule 3.01 to the Disclosure Letter.
     “Material Subsidiary” means each Subsidiary (a) which, as of the most
recent fiscal quarter of NAI, for the period covering the then most recently
ended fiscal year and the portion of the then current fiscal year ending at the
end of such fiscal quarter, for which financial statements have been delivered
pursuant to subparagraph 2(D), contributed greater than five percent (5%) of
NAI’s Consolidated EBITDA for such period or (b) which contributed greater than
five percent (5%) of NAI’s Consolidated Total Assets as of such date.
     “Moody’s” means Moody’s Investors Service, Inc.
     “NAI’s Secured Revolver” means the Secured Credit Agreement dated as of
October 5, 2007 by and among NAI, certain lenders and JPMorgan Chase Bank,
National Association, as administrative agent, as it exists and is in force on
the Effective Date.
     “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from each Swap Agreement transaction. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
transaction as of the
 
Closing Certificate and Agreement (1299 Orleans) — Page 16

 



--------------------------------------------------------------------------------



 



date of determination (assuming such transaction were to be terminated as of
that date), and “unrealized profits” means the fair market value of the gain to
such Person of replacing such transaction as of the date of determination
(assuming such transaction was to be terminated as of that date).
     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person that is related to retained credit risk, or
(b) any indebtedness, liability or obligation under any so-called “synthetic
lease” transaction entered into by such Person.
     “Permitted Liens or Encumbrances” means:
     (a) Liens imposed by law for Taxes or other governmental charges that are
not yet due or are being contested in accordance with Accepted Contest
Requirements;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in accordance with Accepted Contest
Requirements;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (J) of the definition thereof in the Common Definitions
and Provisions Agreement;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere in any material respect with the
ordinary conduct of business of NAI or any Subsidiary;
     (g) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the lessor or sublessor;
 
Closing Certificate and Agreement (1299 Orleans) — Page 17

 



--------------------------------------------------------------------------------



 



     (h) Liens arising from precautionary Uniform Commercial Code filings or
similar filings relating to operating leases;
     (i) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection within the importation
of goods;
     (j) Liens on insurance proceeds securing the premium of financed insurance
proceeds;
     (k) Liens incurred in the ordinary course of business on cash collateral to
secure letters of credit, bank guarantees and banker’s acceptances and Swap
Agreements;
     (l) licenses of intellectual property in the ordinary course of business;
     (m) any interest or title of a lessor or sublessor under any lease of real
property or personal property; and
     (n) other Liens on assets securing Indebtedness or other obligations not
prohibited under provisions of the Operative Documents other than this
Paragraph 3 in an aggregate amount not to exceed $50,000,000 at any time
outstanding;
provided that the term “Permitted Liens or Encumbrances” shall not include any
Lien securing Indebtedness.
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 365 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of
“A-2” (or better) from S&P or “P-2” (or better) from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
 
Closing Certificate and Agreement (1299 Orleans) — Page 18

 



--------------------------------------------------------------------------------



 



offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof or any other country which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, as amended, to the extent such money market fund is governed thereby,
(ii) are rated AA by S&P and Aa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000;
     (f) investments made pursuant to a cash management investment policy
approved by the board of directors of the Person making such investment and as
in effect on the Effective Date, as such policy may be amended or otherwise
modified from time to time with the written consent of BNPPLC; and
     (g) investments described in the following table:

      Type of Security   Remaining Maturity/ S&P/ Moody’s Rating
JPMorgan Certificates of Deposit
   
 
   
US Treasury Treasuries
   
 
   
US Agency Securities
  Less than 30 years
 
   
USD Commercial Paper
  A1/P1 Less than or equal to 270 days
 
   
Money Market Funds (Must be through JPMorgan)
  US Gov’t   Treasury Plus
 
  Cash Management
 
  100% US Treasury
 
  Federal Money Market
 
   
Medium Term Notes, Corporate Bonds, Corporate Debentures, Floating Rate Notes,
and Auction Rate Securities
  A or better

 
Closing Certificate and Agreement (1299 Orleans) — Page 19

 



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies.
     “Sale and Leaseback Transaction” means any sale or other transfer of assets
or property by any Person with the intent to lease any such asset or property as
lessee.
     “Subordinated Indebtedness” means any Indebtedness of NAI or any Subsidiary
the payment of which is subordinated to payment of the obligations under the
Operative Documents to the written satisfaction of BNPPLC.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of NAI.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
NAI or the Subsidiaries shall be a Swap Agreement.
     “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any such Swap Agreement transaction.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
Closing Certificate and Agreement (1299 Orleans) — Page 20

 



--------------------------------------------------------------------------------



 



     (B) Negative Covenants. Prior to the Designated Sale Date and so long
thereafter as any amount shall continue to be due and payable by NAI to BNPPLC
pursuant to any of the Operative Documents, NAI covenants and agrees as follows:
     (1) Subsidiary Indebtedness. NAI will not permit any Subsidiary to create,
incur, assume or permit to exist any Indebtedness, except:
     (a) by Guarantee or assumption of any obligations evidenced or created by
(x) any of the Operative Documents, (y) or other comparable agreements between
BNPPLC and NAI covering other properties, or (z) the Credit Agreement referenced
on the first page of the Disclosure Letter;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
to the Disclosure Letter and extensions, renewals and replacements of any such
Indebtedness that do not increase the then outstanding principal amount thereof;
     (c) Indebtedness of (i) any Subsidiary to any Material Domestic Subsidiary
and (ii) any Subsidiary that is not a Material Domestic Subsidiary to any other
Subsidiary that is not a Material Domestic Subsidiary;
     (d) Guarantees by any Subsidiary of Indebtedness of NAI or any other
Subsidiary;
     (e) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvements of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets (and
additions, accessions, parts, improvement and attachments thereto and the
proceeds thereof) prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the then outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 120 days after such acquisition or the completion of such construction
or improvement; and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
     (f) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
      (g) Indebtedness of any Subsidiary as an account party in respect of
 
Closing Certificate and Agreement (1299 Orleans) — Page 21

 



--------------------------------------------------------------------------------



 



letters of credit, bank guarantees and bankers’ acceptances;
     (h) Indebtedness in respect of Swap Agreements permitted under subparagraph
3(B)(4);
     (i) Indebtedness of Subsidiaries which are not Material Domestic
Subsidiaries in an aggregate principal amount not exceeding 5% of Consolidated
Total Assets at any time outstanding; and
     (j) other Indebtedness of any Subsidiary which is a Material Domestic
Subsidiary so long as, at the time of the incurrence thereof and after giving
effect thereto (on a pro forma basis), NAI is in pro forma compliance with the
maximum Leverage Ratio permitted under subparagraph 3(C)(1).
     (2) Liens. NAI will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it (and for purposes hereof, any capital stock issued by
NAI which is held by NAI as treasury stock shall not be deemed to be property or
an asset of NAI and shall not be subject to this subparagraph 3(B)(2)), or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except that the following shall be permitted so long
as they do not encumber any interest in the Property in violation of other
provisions of the Operative Documents:
     (a) Permitted Liens or Encumbrances;
     (b) any Lien on any property or asset of NAI or any Subsidiary existing on
the date hereof and set forth in Schedule 6.02 to the Disclosure Letter;
provided that (i) such Lien shall not apply to any other property or asset of
NAI or any Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by NAI or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of NAI or any Subsidiary and (iii) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount
 
Closing Certificate and Agreement (1299 Orleans) — Page 22

 



--------------------------------------------------------------------------------



 



thereof;
     (d) Liens on fixed or capital assets (and additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) acquired,
constructed or improved by NAI or any Subsidiary; provided that:
     (i) such security interests secure Indebtedness not otherwise prohibited
under the Operative Documents;
     (ii) such security interests and the Indebtedness secured thereby are
either (A) incurred prior to or within one hundred twenty (120) days after such
acquisition or the completion of such construction or improvement, or
(B) granted and incurred to extend, renew or replace any security interest and
Indebtedness secured thereby that are permitted by this clause (d) and do not
increase the outstanding principal amount thereof by more than 5%;
     (iii) the Indebtedness secured thereby does not exceed 105% of the cost of
acquiring, constructing or improving such fixed or capital assets; and
     (iv) such security interests shall not apply to any other property or
assets of NAI or any Subsidiary;
     (e) customary bankers’ Liens and rights of setoff arising by operation of
law or contract and incurred on deposits made in the ordinary course of
business;
     (f) assignments of the right to receive income effected (i) as a part of
the sale of a Subsidiary or a business unit or (ii) for factoring in the
ordinary course of business;
     (g) Liens on any cash earnest money deposit made by NAI or any Subsidiary
in connection with any letter of intent or acquisition agreement that is not
prohibited by the Operative Documents;
     (h) customary Liens granted in favor a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
Indebtedness not otherwise prohibited under the Operative Documents; and
     (i) Liens granted as provided in and securing Indebtedness under NAI’s
Secured Revolver, provided such Liens do not at any time secure an outstanding
principal balance of more than $500,000,000.
 
Closing Certificate and Agreement (1299 Orleans) — Page 23

 



--------------------------------------------------------------------------------



 



     (3) Fundamental Changes and Asset Sales.
     (a) NAI will not, and will not permit any Subsidiary to, merge into,
consolidate with, or otherwise be acquired by, any other Person, or sell,
transfer, lease or otherwise dispose (including pursuant to a Sale and Leaseback
Transaction) of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or here-after acquired, and
for purposes hereof, any capital stock issued by NAI which is held by NAI as
treasury stock shall not be deemed to be property or an asset of NAI and shall
not be subject to this subparagraph 3(B)(3), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) any Subsidiary may merge into
a Material Domestic Subsidiary in a transaction in which the surviving entity is
such Material Domestic Subsidiary, (ii) any wholly owned Subsidiary may merge
into or consolidate with any wholly owned Subsidiary in a transaction in which
the surviving entity is a wholly owned Subsidiary and no Person other than NAI
or a wholly owned Subsidiary receives any consideration, provided that if any
such merger described in this clause (ii) shall involve a Material Domestic
Subsidiary, the surviving entity of such merger shall be a Material Domestic
Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to a Material Domestic Subsidiary or any wholly owned Subsidiary
pursuant to a transaction not otherwise prohibited under the Operative
Documents, (iv) any Subsidiary may liquidate or dissolve if NAI determines in
good faith that such liquidation or dissolution is in the best interests of NAI,
(v) NAI may merge with any other Person so long as NAI is the surviving entity,
(vi) any Subsidiary may merge with any other Person so long as the surviving
entity is, in the case of a Subsidiary Guarantor, the Subsidiary Guarantor, and
in all other cases, a wholly owned Subsidiary and (vii) any Subsidiary other
than a Subsidiary Guarantor may merge into, and NAI or any Subsidiary may
dispose of assets to, any other Person so long as NAI delivers a certificate to
BNPPLC demonstrating pro forma compliance with subparagraph 3(C) after giving
effect to such transaction.
     (b) NAI will not, and will not permit any of its Subsidiaries to, engage to
any material extent in any business other than businesses of the type conducted
by NAI and its Subsidiaries on the date of execution of the Operative Documents
and businesses reasonably related thereto.
     (c) NAI will not, and will not permit any of its Subsidiaries to, change
its fiscal year to end on a day other than as such fiscal year end is currently
determined or change NAI’s method of determining fiscal quarters.
 
Closing Certificate and Agreement (1299 Orleans) — Page 24

 



--------------------------------------------------------------------------------



 



     (4) Speculative Swap Agreements. NAI will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which NAI or any Subsidiary has
actual exposure (other than those in respect of Equity Interests or Subordinated
Indebtedness of NAI or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of NAI or any
Subsidiary.
     (5) Transactions with Affiliates. NAI will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to NAI or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among NAI and its wholly owned Subsidiaries not involving any other Affiliate,
(c) to enter into indemnification arrangements with or to pay customary fees and
reimburse out-of-pocket expenses of directors or (d) as set forth on the
Disclosure Letter.
     (6) Restrictive Agreements. NAI will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of NAI or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to NAI or any
other Subsidiary or to Guarantee Indebtedness of NAI or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law, by any Operative Document, by any document relating to NAI’s
unsecured syndicated revolving credit facility from certain lenders and JPMorgan
Chase Bank, National Association as administrative agent, by NAI’s Secured
Revolver, or by any document relating to NAI’s synthetic lease facilities,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.06 to the Disclosure Letter (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of assets or of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to such assets or such Subsidiary that
are to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by the Operative Documents if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and (v) clause (a) of the
 
Closing Certificate and Agreement (1299 Orleans) — Page 25

 



--------------------------------------------------------------------------------



 



foregoing shall not apply to customary provisions in leases, licenses, joint
venture agreements and other agreements entered into in the ordinary course of
business restricting the assignment thereof.
     (C) Financial Covenants. Prior to the Designated Sale Date and so long
thereafter as any amount shall continue to be due and payable by NAI to BNPPLC
pursuant to any of the Operative Documents:
     (1) Maximum Leverage Ratio. NAI will not permit the Leverage Ratio to be
greater than 3.0 to 1.0.
     (2) Minimum Liquidity. NAI and its Subsidiaries on a consolidated basis
shall maintain, at all times, Liquidity of not less than $300,000,000.
4 Limited Representations and Covenants of BNPPLC
     (A) Concerning Accounting Matters.
     (1) To permit NAI to determine the appropriate accounting for NAI’s
relationship with BNPPLC under FASB Interpretation No. 46(R), Consolidation of
Variable Interest Entities (“FIN 46”), BNPPLC represents that to the knowledge
of BNPPLC the fair value of the Property and of other properties, if any, leased
to NAI by BNPPLC (collectively, whether one or more, the “Properties Leased to
NAI”) are, as of the Effective Date, less than half of the total of the fair
values of all assets of BNPPLC, excluding any assets of BNPPLC held within a
silo. Further, none of the Properties Leased to NAI are, as of the Effective
Date, held within a silo. Consistent with the directions of NAI (based upon the
current interpretation of FIN 46 by NAI and its auditors), and for purposes of
this representation only:

  •   “held within a silo” means, with respect to any asset or group of assets
leased by BNPPLC to a single lessee or group of affiliated lessees, that BNPPLC
has obtained funds equal to or in excess of 95% of the fair value of the leased
asset or group of assets to acquire or maintain its investment in such asset or
group of assets through non-recourse financing or other contractual arrangements
(such as targeted equity or bank participations), the effect of which is to
leave such asset or group of assets (or proceeds thereof) as the only
significant asset or assets of BNPPLC at risk for the repayment of such funds;  
  •   “fair value” means, with respect to any asset, the amount for which the
asset could be bought or sold in a current transaction

 
Closing Certificate and Agreement (1299 Orleans) — Page 26

 



--------------------------------------------------------------------------------



 



      negotiated at arms length between willing parties (that is, other than in
a forced or liquidation sale);     •   with respect to the Properties Leased to
NAI (regardless of how BNPPLC accounts for the leases of the Properties Leased
to NAI), and with respect to other assets that are subject to leases accounted
for by BNPPLC as operating leases pursuant to Financial Accounting Standards
Board Statement 13 (“FAS 13”), fair value is determined without regard to
residual value guarantees, remarketing agreements, non-recourse financings,
purchase options or other contractual arrangements, whether made by BNPPLC with
NAI or with other parties, that might otherwise impact the fair value of such
assets;     •   with respect to assets, other than Properties Leased to NAI,
that are subject to leases accounted for by BNPPLC as leveraged leases pursuant
to FAS 13, fair value is determined on a gross basis prior to the application of
leveraged lease accounting, recognizing that equity investments made by BNPPLC
in its assets subject to leveraged lease accounting should be grossed up in
applying this test (however, equity investments made by BNPPLC through another
legal entity should not be so grossed up in applying this test);     •   with
respect to assets, other than Properties Leased to NAI, that are subject to
leases accounted for by BNPPLC as direct financing leases pursuant to FAS 13,
fair value is determined as the sum of the fair values (considering current
interest rates at which similar loans would be made to borrowers with similar
credit ratings and for the same remaining maturities) of the corresponding
finance lease receivables and related unguaranteed residual values.

     (2) BNPPLC also represents that BNPPLC’s Parent is, as of the Effective
Date, including BNPPLC as a consolidated subsidiary in the audited financial
statements issued by BNPPLC’s Parent.
     (3) BNPPLC covenants that, as reasonably requested by NAI from time to time
with respect to any accounting period during which the Lease is or was in
effect, BNPPLC will provide to NAI confirmation of facts concerning BNPPLC and
its assets as necessary to permit NAI to determine the proper accounting for the
Lease (including updates of the facts set forth in clauses (1) and (2) above);
except that BNPPLC will not be required by this provision to (w) provide any
information that is not in the possession
 
Closing Certificate and Agreement (1299 Orleans) — Page 27

 



--------------------------------------------------------------------------------



 



or control of BNPPLC or its Affiliates, (x) disclose the specific terms and
conditions of its leases or other transactions with other parties or the names
of such parties, (y) make disclosures prohibited by any law applicable to BNPPLC
or BNPPLC’s Parent, or (z) disclose any other information that is protected from
disclosure by confidentiality provisions in favor of such other parties or would
be protected if their agreements with BNPPLC contained confidentiality
provisions similar in scope and substance to any confidentiality provisions set
forth in the Operative Documents for the benefit of NAI or its Affiliates.
BNPPLC will represent that information provided by it pursuant to this clause is
true and complete in all material respects, but only to the knowledge of BNPPLC
as of the date it is provided, utilizing the form of the certificate attached
hereto as Exhibit E (signed by an officer of BNPPLC), which certificate will be
provided periodically by BNPPLC within five business days of reasonable written
request therefor by NAI as provided above, or such longer period of time as may
be reasonably necessary under the circumstances in order for BNPPLC to confirm
such information.
     (4) Although the representations required of BNPPLC by this subparagraph
are intended to cover facts, it is understood and agreed (consistent with
subparagraph 4(C) of the Lease) that BNPPLC has not made and will not make any
representation or warranty as to the proper accounting by NAI or its Affiliates
of the Lease or as to other accounting conclusions.
     (B) Other Limited Representations. BNPPLC represents that:
     (1) Entity Status. BNPPLC is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware.
     (2) Authority. The Constituent Documents of BNPPLC permit the execution,
delivery and performance of the Operative Documents by BNPPLC, and all actions
and approvals necessary to bind BNPPLC under the Operative Documents have been
taken and obtained. Without limiting the foregoing, the Operative Documents will
be binding upon BNPPLC when signed on behalf of BNPPLC by Lloyd G. Cox, Managing
Director of BNPPLC. BNPPLC has all requisite power and all governmental
certificates of authority, licenses, permits and qualifications to carry on its
business as now conducted and contemplated to be conducted and to perform the
Operative Documents, except that BNPPLC makes no representation as to whether it
has obtained governmental certificates of authority, licenses, permits,
qualifications or other documentation required by state or local Applicable
Laws. With regard to any such state or local requirements, NAI may require that
BNPPLC obtain a specific governmental certificates of authority, licenses,
permits, qualifications or other documentation pursuant to subparagraph 4(C),
subject to the conditions set forth in that subparagraph.
     (3) Solvency. BNPPLC is not “insolvent” on the Effective Date (that is, the
 
Closing Certificate and Agreement (1299 Orleans) — Page 28

 



--------------------------------------------------------------------------------



 



sum of BNPPLC’s absolute and contingent liabilities — including the obligations
of BNPPLC under the Operative Documents — does not exceed the fair market value
of BNPPLC’s assets), and BNPPLC has no outstanding liens, suits, garnishments or
court actions which could render BNPPLC insolvent or bankrupt. BNPPLC’s capital
is adequate for the businesses in which BNPPLC is engaged and intends to be
engaged. BNPPLC has not incurred (whether by the Operative Documents or
otherwise), nor does BNPPLC intend to incur or believe that it will incur, debts
which will be beyond its ability to pay as such debts mature. No petition or
answer has been filed by or, to BNPPLC’s knowledge, against BNPPLC in bankruptcy
or other legal proceedings that seeks an assignment for the benefit of
creditors, the appointment of a receiver, trustee, custodian or liquidator with
respect to BNPPLC or any significant portion of BNPPLC’s property, a
reorganization, arrangement, rearrangement, composition, extension, liquidation
or dissolution of BNPPLC or similar relief under the federal Bankruptcy Code or
any state law. (As used in the Operative Documents, “BNPPLC’s knowledge” and
words of like effect mean the present actual knowledge of Lloyd G. Cox and Barry
Mendelsohn, the current officers of BNPPLC having primary responsibility for the
negotiation of the Operative Documents.)
     (4) Pending Legal Proceedings. No judicial or administrative
investigations, actions, suits or proceedings are pending or, to the knowledge
of BNPPLC, threatened against or affecting BNPPLC by or before any court or
other Governmental Authority. BNPPLC is not in default with respect to any
order, writ, injunction, decree or demand of any court or other Governmental
Authority in a manner that has or could reasonably be expected to have a a
material adverse effect on BNPPLC or its ability to perform its obligations
under the Operative Documents.
     (5) No Default or Violation. The execution and performance by BNPPLC of the
Operative Documents do not and will not contravene or result in a breach of or
default under any other agreement to which BNPPLC is a party or by which BNPPLC
is bound or which affects any assets of BNPPLC. Such execution and performance
by BNPPLC do not contravene any law, order, decree, rule or regulation to which
BNPPLC is subject. Further, such execution and performance by BNPPLC will not
result in the creation or imposition of (or the obligation to create or impose)
any lien, charge or encumbrance on, or security interest in, any property of
BNPPLC pursuant to the provisions of any such other agreement.
     (6) Enforceability. The Operative Documents constitute the legal, valid and
binding obligations of BNPPLC enforceable in accordance with their terms,
subject to the effect of bankruptcy, insolvency, reorganization, receivership
and other similar laws affecting the rights of creditors generally.
     (7) Conduct of Business and Maintenance of Existence. So long as any of the
 
Closing Certificate and Agreement (1299 Orleans) — Page 29

 



--------------------------------------------------------------------------------



 



Operative Documents remains in force, BNPPLC will continue to engage in business
of the same general type as now conducted by it and will preserve, renew and
keep in full force and effect its corporate existence and its rights, privileges
and franchises necessary or desirable in the normal conduct of business.
     (8) Not a Foreign Person. BNPPLC is not a “foreign person” within the
meaning of Sections 1445 and 7701 of the Code (i.e. BNPPLC is not a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign estate
as those terms are defined in the Code and regulations promulgated thereunder).
Notwithstanding the foregoing, however or any other provision herein or in other
Operative Documents to the contrary, it is understood that NAI is not relying
upon BNPPLC for any evaluation of California or local Applicable Laws upon the
transactions contemplated in the Operative Documents, and BNPPLC makes no
representation and will not make any representation that conditions imposed by
zoning ordinances or other state or local Applicable Laws to the purchase,
ownership, lease or operation of the Property have been satisfied.
     (C) Further Assurances. During the Term of the Lease BNPPLC will take any
action reasonably requested by NAI to facilitate the use of the Property
permitted by the Lease; subject, however, to the following terms and conditions:
     (1) This subparagraph 4(C) will not impose upon BNPPLC the obligation to
take any action that can be taken by NAI, NAI’s Affiliates or anyone else other
than BNPPLC in its capacity as the owner of the Property.
     (2) BNPPLC will not be required by this subparagraph 4(C) to incur any
expense or to make any payments to another Person unless BNPPLC has received
funds from NAI, in excess of any other amounts due from NAI under any of the
Operative Documents, sufficient to cover all such expenses or payments or other
Persons.
     (3) BNPPLC will not be required by this subparagraph 4(C) to incur or
assume any significant potential liability to another Person.
     (4) BNPPLC will have no obligations whatsoever under this subparagraph 4(C)
at any time when a Default has occurred and is continuing.
     (5) NAI must request any action to be taken by BNPPLC pursuant to this
subparagraph 4(C), and such request must be specific and in writing, if required
by BNPPLC at the time the request is made.
     (6) No action may be required of BNPPLC pursuant to this subparagraph 4(C)
that could constitute a violation of any Applicable Laws or compromise or
constitute a
 
Closing Certificate and Agreement (1299 Orleans) — Page 30

 



--------------------------------------------------------------------------------



 



waiver of BNPPLC’s rights under other provisions of this Certificate or any of
the other Operative Documents or that for any other reason is reasonably
objectionable to BNPPLC.
     The actions BNPPLC will take pursuant to this subparagraph 4(C) if
reasonably requested by NAI will include, subject to the conditions listed in
the proviso above, executing or consenting to, or exercising or assisting NAI to
exercise rights under any: (I) grant of easements, licenses, rights of way, and
other rights in the nature of easements encumbering the Land or the
Improvements, (II) release, relocation or termination of easements, licenses,
rights of way or other rights in the nature of easements which are for the
benefit of the Land or Improvements or any portion thereof, (III) dedication or
transfer of portions of the Land not improved with a building, for road, highway
or other public purposes, (IV) agreements (other than with NAI or its
Affiliates) for the use and maintenance of common areas, for reciprocal rights
of parking, ingress and egress and amendments to any covenants and restrictions
affecting the Land or any portion thereof, (V) documents required to create or
administer a governmental special benefit district or assessment district for
public improvements and collection of special assessments, (VI) instruments
necessary or desirable for the exercise or enforcement of rights or performance
of obligations under any Permitted Encumbrance or any contract, permit, license,
franchise or other right included within the term “Property”,
(VII) modifications of Permitted Encumbrances, (VIII) permit applications or
other documents required to accommodate any construction permitted by the Lease,
(IX) confirmations of NAI’s rights under any particular provisions of the
Operative Documents which NAI may wish to provide to a third party, or (X) tract
or parcel map subdividing the Land into lots or parcels. However, the
determination of whether any such action is reasonably requested or reasonably
objectionable to BNPPLC may depend in whole or in part upon the extent to which
the requested action may result in a lien to secure payment or performance
obligations against BNPPLC’s interest in the Property, may cause the value of
the Property to be less than the Lease Balance after any Qualified Prepayments
that may result from such action are taken into account, or may impose upon
BNPPLC any present or future obligations greater than the obligations BNPPLC is
willing to accept, taking into consideration the indemnifications provided by
NAI under the Lease. In addition, with respect to any request made by NAI to
facilitate a relocation of any easements, the following will be relevant to the
determination of whether the request is reasonable:
     (i) whether material encroachments will result from the relocation, and
whether title to the land over or under which any such easement is to be
relocated is encumbered by Liens other than those which are Fully Subordinated
or Removable or which otherwise constitute Permitted Encumbrances;
     (ii) whether the relocation will result in any interruption of access or
services provided to the Property which is likely to extend beyond the
Designated Sale Date (it being understood, however, that any such interruption
which is not likely to extend beyond the Designated Sale Date will not be a
reason for BNPPLC to decline the
 
Closing Certificate and Agreement (1299 Orleans) — Page 31

 



--------------------------------------------------------------------------------



 



request); and
     (iii) whether the relocation is to be accomplished in a manner that will
not, when the relocation is complete, result in a material adverse change in the
access to or services provided to the Improvements or the Land.
     Any and all Losses incurred by BNPPLC because of any action taken pursuant
to this subparagraph 4(C) will be covered by the indemnification set forth in
subparagraph 5(C) of the Lease. Further, for purposes of such indemnification,
any such action taken by BNPPLC will be deemed to have been made at the request
of NAI if made pursuant to any request of counsel to or any officer of NAI (or
with their knowledge, and without their objection) in connection with the
execution or administration of the Lease or the other Operative Documents.
     (D) Actions Permitted by NAI Without BNPPLC’s Consent. No refusal by BNPPLC
to execute or join in the execution of any agreement, application or other
document requested by NAI pursuant to the preceding subparagraph 4(C) will
prevent NAI from itself executing such agreement, application or other document,
so long as NAI is not purporting to act for BNPPLC and does not thereby create
or expand any obligations or restrictions that encumber BNPPLC’s title to the
Property. Further, subject to the other terms and conditions of the Lease and
other Operative Documents, NAI may do any of the following in NAI’s own name and
to the exclusion of BNPPLC during the Term of the Lease, so long as no Default
has occurred and is continuing, and provided NAI is not purporting to act for
BNPPLC and does not thereby create or expand any obligations or restrictions
that encumber BNPPLC’s title to the Property:
     (1) perform obligations arising under and exercise and enforce the rights
of NAI or the owner of the Property under the Permitted Encumbrances;
     (2) perform obligations arising under and exercise and enforce the rights
of NAI or the owner of the Property with respect to any other contracts or
documents (such as building permits) included within the Personal Property; and
     (3) recover and retain any monetary damages or other benefit inuring to NAI
or the owner of the Property through the enforcement of any rights, contracts or
other documents included within the Personal Property (including the Permitted
Encumbrances); provided, that to the extent any such monetary damages may become
payable as compensation for an adverse impact on value of the Property, the
rights of BNPPLC and NAI under the other Operative Documents with respect to the
collection and application of such monetary damages will be the same as for
condemnation proceeds payable because of a taking of all or any part of the
Property.
     (E) Waiver of Landlord’s Liens. BNPPLC waives any security interest,
statutory landlord’s lien or other interest BNPPLC may have in or against
computer equipment and other
 
Closing Certificate and Agreement (1299 Orleans) — Page 32

 



--------------------------------------------------------------------------------



 



tangible personal property placed on the Land from time to time that NAI or its
Affiliates own or lease from other lessors; however, BNPPLC does not waive its
interest in or rights with respect to equipment or other property included
within the “Property” as described in Paragraph 7 of the Lease. Although
computer equipment or other tangible personal property may be “bolted down” or
otherwise firmly affixed to Improvements, it will not by reason thereof become
part of the Improvements if it can be removed without causing structural or
other material damage to the Improvements and without rendering HVAC or other
major building systems inoperative and if it does not otherwise constitute
“Property” as provided in Paragraph 7 of the Lease.
     Without limiting the foregoing, BNPPLC acknowledges that NAI may obtain
financing from other parties for inventory, furnishings, equipment, machinery
and other personal property that is located in or about the Improvements, but
that is not included in or integral to the Property, and to secure such
financing NAI may grant a security interest under the California Uniform
Commercial Code in such inventory, furnishings, equipment, machinery and other
personal property. Further, BNPPLC acknowledges that the lenders providing such
financing may require confirmation from BNPPLC of its agreements concerning
landlord’s liens and other matters set forth in this subparagraph 4(E), and NAI
may obtain such confirmation in any statement required of BNPPLC by the next
subparagraph.
     (F) Estoppel Letters. Upon thirty days written request by NAI at any time
and from time to time prior to the Designated Sale Date, BNPPLC must provide a
statement in writing certifying that the Operative Documents are unmodified and
in full effect (or, if there have been modifications, that the Operative
Documents are in full effect as modified, and setting forth such modifications),
certifying the dates to which the Base Rent payable by NAI under the Lease has
been paid, stating whether BNPPLC is aware of any Default by NAI that may exist
under the Operative Documents and confirming BNPPLC’s agreements concerning
landlord’s liens and other matters set forth in subparagraph 4(E). Any such
statement by BNPPLC may be relied upon by anyone with whom NAI may intend to
enter into an agreement for construction of the Improvements or other
significant agreements concerning the Property.
     (G) No Implied Representations or Promises by BNPPLC. NAI acknowledges and
agrees that neither BNPPLC nor its representatives or agents have made any
representations or promises with respect to the Property or the transactions
contemplated in the Operative Documents except as expressly set forth in the
Operative Documents, and no rights, easements or licenses are being acquired by
NAI from BNPPLC by implication or otherwise, except as expressly set forth in
the other Operative Documents.
5 Usury Savings Provision. Notwithstanding anything to the contrary in any of
the Operative Documents, BNPPLC does not intend to contract for, charge or
collect any amount of money from NAI that constitutes interest in excess of the
maximum nonusurious rate of interest, if any, allowed by applicable usury laws
(the “Maximum Rate”). BNPPLC and NAI agree that
 
Closing Certificate and Agreement (1299 Orleans) — Page 33

 



--------------------------------------------------------------------------------



 



it is their intent in the execution of the Lease, the Purchase Agreement and
other Operative Documents to contract in strict compliance with applicable usury
laws, if any. In furtherance thereof, BNPPLC and NAI stipulate and agree that
none of the provisions of the Lease, the Purchase Agreement or the other
Operative Documents shall ever be construed to create a contract requiring
compensation for the use, forbearance or detention of money at a rate in excess
of the Maximum Rate, and the provisions of this paragraph shall control over all
other provisions of this Certificate or other Operative Documents which may be
in apparent conflict herewith. All interest paid or agreed to be paid by NAI to
BNPPLC shall, to the extent permitted by applicable usury laws, be amortized,
prorated, allocated, and spread throughout the period that any principal upon
which such interest accrues is expected to be outstanding (including without
limitation any renewal or extension of the term of the Lease) so that the amount
of interest included in such payments does not exceed the maximum nonusurious
amount permitted by applicable usury laws. If the Designated Sale Date is
accelerated and as a result thereof amounts paid by NAI to BNPPLC as interest
are determined to exceed the interest that would have accrued at the Maximum
Rate for the period prior to the Designated Sale Date, then BNPPLC shall, at its
option, either refund to NAI the amount of such excess or credit such excess as
a Qualified Prepayment (and thus reduce the Lease Balance and other amounts, the
determination of which depend upon Qualified Prepayments credited to NAI) and
thereby shall render inapplicable any and all penalties of any kind provided by
applicable usury laws as a result of such excess interest. If BNPPLC receives
money (or anything else) that is determined to constitute interest and that
would, but for this provision, increase the effective interest rate received by
BNPPLC under or in connection with the Operative Documents to a rate in excess
of the Maximum Rate, then the amount determined to constitute interest in excess
of the maximum nonusurious interest shall, immediately following such
determination, be returned to NAI or be credited as a Qualified Prepayment, in
which event any and all penalties of any kind under applicable usury law shall
be inapplicable. If BNPPLC does not actually receive, but shall contract for,
request or demand, a payment of money (or anything else) which is determined to
constitute interest and to increase the effective interest rate contracted for
or charged to a rate in excess of the Maximum Rate, BNPPLC shall be entitled,
following such determination, to waive or rescind the contractual claim, request
or demand for the amount determined to exceed the Maximum Rate, in which event
any and all penalties of any kind under applicable usury law shall be
inapplicable. If at any time NAI should have reason to believe that the
transactions evidenced by the Operative Documents are in fact usurious, NAI
shall promptly give BNPPLC notice of such condition, after which BNPPLC shall
have ninety days in which to make appropriate refund or other adjustment in
order to correct such condition if it in fact exists.
6 Obligations of NAI Under Other Operative Documents Not Limited by this
Certificate. Except as provided above in Paragraph 5, nothing contained in this
Certificate will limit, modify or otherwise affect any of NAI’s obligations
under the other Operative Documents. Subject to Paragraph 5, those obligations
are intended to be separate, independent and in addition to, and not in lieu of,
those established by this Certificate.
 
Closing Certificate and Agreement (1299 Orleans) — Page 34

 



--------------------------------------------------------------------------------



 



7 Obligations of NAI Hereunder Not Limited by Other Operative Documents.
Recognizing that but for this Certificate (including the representations of NAI
set forth in Paragraph 1) BNPPLC would not acquire the Property or enter into
the other Operative Documents, NAI agrees that BNPPLC’s rights for any breach of
this Certificate (including a breach of such representations) will not be
limited by any provision of the other Operative Documents that would limit NAI’s
liability thereunder.
8 Waiver of Jury Trial. Each of the parties hereto hereby waives its right to a
jury trial of any claim or cause of action based upon or arising out of this
Agreement, the other Operative Documents or any of the transactions contemplated
hereby or thereby, including contract claims, tort claims, breach of duty
claims, and all other common law or statutory claims (collectively, the
“Claims”). If and to the extent that the foregoing waiver of the right to a jury
trial is unenforceable for any reason in such forum, each of the parties hereto
hereby consents to the adjudication of all Claims pursuant to judicial reference
as provided in California Code of Civil Procedure Section 638, and the judicial
referee shall be empowered to hear and determine all issues in such reference,
whether fact or law. Each of the parties hereto represents that each has
reviewed this waiver and consent and each knowingly and voluntarily waives its
jury trial rights and consents to judicial reference following consultation with
legal counsel on such matters. In the event of litigation, a copy of this
Agreement may be filed as a written consent to a trial by the court or to
judicial reference under California Code of Civil Procedure Section 638 as
provided herein.
[The signature pages follow.]
 
Closing Certificate and Agreement (1299 Orleans) — Page 35

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Closing Certificate and Agreement (1299 Orleans)
is executed to be effective as of November 29, 2007.

            BNP PARIBAS LEASING CORPORATION, a Delaware corporation
      By:           Lloyd G. Cox, Managing Director           

 
Closing Certificate and Agreement (1299 Orleans) — Signature Page

 



--------------------------------------------------------------------------------



 



         

[Continuation of signature pages for Closing Certificate and Agreement (1299
Orleans) dated as of November 29, 2007.]

            NETWORK APPLIANCE, INC., a Delaware corporation
      By:           Ingemar Lanevi, Vice President and Corporate Treasurer     
     

 
Closing Certificate and Agreement (1299 Orleans) — Signature Page

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Legal Description
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SUNNYVALE, COUNTY
OF SANTA CLARA, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
All of Parcel 1, as shown upon that certain Map entitled, “Parcel Map being a
Resubdivision of Parcel A as shown on Map recorded in Book 431 of Maps, at page
32, Santa Clara County Records”, which Map was filed for record in the Office of
the Recorder of the County of Santa Clara, State of California, on March 8, 1979
in Book 437 of Maps, at Page 9.
APN 110-36-007


 



--------------------------------------------------------------------------------



 



Exhibit B
Permitted Encumbrances
1. The lien of supplemental taxes, if any, assessed pursuant to the provisions
of Chapter 3.5 (Commencing with Section 75) of the Revenue and Taxation code of
the State of California. (none currently assessed)
2. Covenants, conditions and restrictions in the declaration of restrictions:

     
Recorded:
  March 8, 1978, Book D511, Page 396, of Official Records
and re-recorded:
  December 12,1978, Book E157, Page 147, of Official Records

Said covenants, conditions and restrictions provide that a violation thereof
shall not defeat the lien of any mortgage or deed of trust made in good faith
and for value.
3. Easement for the purposes stated herein, and incidental purposes, shown or
dedicated by the Map recorded in Book 431 of Maps, at Page 32

     
For:
  Public Utility Easement
Affects:
  The Easterly 10 feet of Said Land

Said easement is as depicted on the ALTA/ACSM Survey by Kier & Wright, Civil
Engineers & Surveyors, Inc., dated October 1, 2007, Job No. A03080-1


 



--------------------------------------------------------------------------------



 



Exhibit C
Quarterly Certificate
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Gentlemen:
     This Certificate is furnished pursuant to subparagraph 2(D)(3) of the
Closing Certificate and Agreement (1299 Orleans) dated as of November 29, 2007
between Network Appliance, Inc. and BNP Paribas Leasing Corporation(as amended,
the “Closing Certificate”). Terms defined in the Closing Certificate and used
but not otherwise defined in this Certificate are intended to have the
respective meanings ascribed to them in the Closing Certificate.
     The undersigned, being a Responsible Financial Officer of Network
Appliance, Inc., represents and certifies the following to BNP Paribas Leasing
Corporation:
     (a) No Event of Default or material Default by NAI has occurred except as
follows:
[If an Event of Default or material Default by NAI has occurred, insert a
description of the nature thereof and the action which NAI has taken or proposes
to take to rectify it; otherwise, insert the word “none”.]
     (b) The representations and warranties by NAI in the Closing Certificate
are true and complete in all material respects on and as of the date of this
Certificate as though made on and as of such date.
     (c) the calculations set forth in the attachment to this Certificate, which
show whether NAI is complying with financial covenants set forth in subparagraph
3(C) of the Closing Certificate based upon the most recent information
available, are true and complete.
     Executed this ______ day of ____________, 20___.
[INSERT SIGNATURE BLOCK FOR A
RESPONSIBLE FINANCIAL OFFICER]

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Disclosure Letter
 
NETWORK APPLIANCE, INC.
DISCLOSURE LETTER
To: JPMorgan Chase Bank, National Association, as Administrative Agent
(“Agent”), under that certain Credit Agreement dated as of November ___, 2007
(as such agreement may be amended, restated or otherwise modified in writing
from time to time, the “Credit Agreement”) among Network Appliance, Inc. (the
“Borrower”), the lenders from time to time party thereto, BNP Paribas, as
syndication agent, and Agent.
This Disclosure Letter is delivered to you pursuant to the Credit Agreement. The
items set forth in the attached Schedules represent exceptions, qualifications,
permitted items and disclosures that are listed herein pursuant to the terms of
the Credit Agreement. Capitalized terms used herein (or in the attached
schedules) and defined in the Credit Agreement shall have the meanings ascribed
in the Credit Agreement, unless the context otherwise requires.
IN WITNESS WHEREOF, the undersigned has executed this Disclosure Letter as of
November ___, 2007.

            NETWORK APPLIANCE, INC.
      By:           Name:   Ingemar Lanevi        Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



Schedule 3.01
Subsidiaries

                      Material                 Domestic                
Subsidiary           Percentage Subsidiary   (Y/N)   Jurisdiction   Shareholder
  Interest
Network Appliance Global Ltd.
  N   Bermuda   Network Appliance Inc.   100%
Network Appliance Holdings Ltd.
  N   Cyprus   Network Appliance Global Ltd.   100%
Network Appliance
Holding & Manufacturing
BV
  N   Netherlands   Network Appliance Holdings Ltd.   100%
Network Appliance BV
  N   Netherlands   Network Appliance
Holding & Mfg BV   100%
Network Appliance ApS
  N   Denmark   Network Appliance Holdings Ltd.   100%
Network Appliance Ltd
  N   UK   Network Appliance BV   100%
Network Appliance SAS
  N   France   Network Appliance BV   100%
Network Appliance GmbH
  N   Germany   Network Appliance BV   100%
Network Appliance Srl.
  N   Italy   Network Appliance BV   100%
Network Appliance GmbH
  N   Switzerland   Network Appliance BV   100%

 
Exhibit D to Closing Amended and Restated
Certificate and Agreement (1299 Orleans) — Page 2

 



--------------------------------------------------------------------------------



 



                      Material                 Domestic                
Subsidiary           Percentage Subsidiary   (Y/N)   Jurisdiction   Shareholder
  Interest
Network Appliance
(Sales) Limited
  N   Ireland   Network Appliance BV   100%
Network Appliance GesmbH
  N   Austria   Network Appliance BV   100%
Network Appliance SL
  N   Spain   Network Appliance BV   100%
Network Appliance BVBA
  N   Belgium   Network Appliance BV   100%
Network Appliance Israel Ltd.
  N   Israel   Network Appliance BV   100%
Network Appliance Israel R&D, Ltd.
  N   Israel   Network Appliance Inc.   100%
Network Appliance Poland Sp. z.o.o.
  N   Poland   Network Appliance BV   100%
Network Appliance
Sweden AB
  N   Sweden   Network Appliance BV   100%
Network Appliance South Africa (Pty) Ltd.
  N   South Africa   Network Appliance BV   100%
Network Appliance
Finland Oy
  N   Finland   Network Appliance BV   100%
Network Appliance
Norway AS
  N   Norway   Network Appliance BV   100%
Network Appliance BV
(Representative Office)
  N   UAE   Network Appliance BV   100%

 
Exhibit D to Closing Amended and Restated
Certificate and Agreement (1299 Orleans) — Page 3

 



--------------------------------------------------------------------------------



 



                      Material                 Domestic                
Subsidiary           Percentage Subsidiary   (Y/N)   Jurisdiction   Shareholder
  Interest
Network Appliance BV
(Representative Office)
  N   Turkey   Network Appliance BV   100%
Network Appliance BV
(Representative Office)
  N   Russia   Network Appliance BV   100%
Network Appliance Luxembourg S.a.r.l.
  N   Luxembourg   Network Appliance BV   100%
Network Appliance BV
(Representative Office)
  N   Indonesia   Network Appliance BV   100%
Network Appliance BV
(Representative Office
  N   Philippines   Network Appliance BV   100%
Network Appliance KK
  N   Japan   Network Appliance Inc.   100%
Network Appliance Pty. Ltd.
  N   Australia   Network Appliance Global Ltd.   100%
Network Appliance Mexico S. de R.L. de C.V.
  N   Mexico   Network Appliance Inc.   100%
Network Appliance Singapore Private Ltd.
  N   Singapore   Network Appliance Inc.   100%
Network Appliance Sdn
Bhd
  N   Malaysia   Network Appliance Inc.   100%
Network Appliance Systems Private Ltd.
  N   India   Network Appliance Inc.   100%
Network Appliance
Argentina Srl
  N   Argentina   Network Appliance Inc.   100%

 
Exhibit D to Closing Amended and Restated
Certificate and Agreement (1299 Orleans) — Page 4

 



--------------------------------------------------------------------------------



 



                      Material                 Domestic                
Subsidiary           Percentage Subsidiary   (Y/N)   Jurisdiction   Shareholder
  Interest
Network Appliance Ltd.
  N   Brazil   Network Appliance Inc.   100%
Network Appliance Canada Ltd.
  N   Canada   Network Appliance Inc.   100%
Network Appliance (Shanghai) Commercial Co., Ltd.
  N   China   Network Appliance BV   100%
Network Appliance (Hong
Kong) Limited
  N   Hong Kong   Network Appliance BV   100%
Network Appliance, Inc. (Representative Office)
  N   China, Beijing   Network Appliance Inc.   100%
Network Appliance, Inc. (Representative Office)
  N   China, Shanghai   Network Appliance Inc.   100%
Network Appliance, Inc. (Representative Office)
  N   China, Guangzhou   Network Appliance Inc.   100%
Network Appliance, Inc. (Representative Office)
  N   Korea   Network Appliance Inc.   100%
Network Appliance, Inc. (Representative Office)
  N   Taiwan   Network Appliance Inc.   100%
Network Appliance, Inc. (Representative Office)
  N   Hong Kong   Network Appliance Inc.   100%
Network Appliance Federal Systems, Inc.
  N   California   Network Appliance Inc.   100%
Network Appliance Financial Solutions, Inc.
  N   Delaware   Network Appliance Inc.   100%

 
Exhibit D to Closing Amended and Restated
Certificate and Agreement (1299 Orleans) — Page 5

 



--------------------------------------------------------------------------------



 



                      Material                 Domestic                
Subsidiary           Percentage Subsidiary   (Y/N)   Jurisdiction   Shareholder
  Interest
Spinnaker Networks, Inc.
  N   Delaware   Network Appliance Inc.   100%
Spinnaker Networks, LLC
  N   Delaware   Network Appliance Inc.   100%
Alacritus, Inc.
  N   Delaware   Network Appliance Inc.   100%
Decru, Inc.
  N   Delaware   Network Appliance Inc.   100%
Decru BV
  N   Netherlands   Network Appliance
Holding & Mfg BV   100%
Network Appliance
Limited
  N   Thailand   Network Appliance Inc.   100%
Network Appliance Saudi
Arabia LLFC
  N   Saudi Arabia   Network Appliance BV   100%
Decru Ltd.
  N   U.K.   Decru Inc.   100%
Topio, Inc.
  N   Delaware   Network Appliance Inc.   100%

Commitments or Obligations of Borrower or any Subsidiary to issue capital or
other equity interests:
     None.
Options, warrants or other rights to acquire capital or other equity interests
of Borrower or any Subsidiary:
     None.
 
Exhibit D to Closing Amended and Restated
Certificate and Agreement (1299 Orleans) — Page 6

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Disclosed Matters
None.

 
Exhibit D to Closing Amended and Restated
Certificate and Agreement (1299 Orleans) — Page 7

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness
Secured Credit Agreement, dated as of October 5, 2007, by and among Network
Appliance, Inc., the lenders party thereto and JPMorgan Chase Bank, National
Association, as administrative agent.
Loan Agreement, dated as of March 31, 2006, by and among Network Appliance
Global, Ltd., as the borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent. See attached schedule of existing letters
of credit and bank guarantees.
Lease Agreements, dated as of December 15, 2005, December 16, 2006, and July 17,
2007, by and between BNP Paribas Leasing Corporation and Network Appliance,
Inc., and those certain Closing Certificates executed in connection with such
Lease Agreements, dated as of December 15, 2005, December 16, 2006, and July 17,
2007, by and between BNP Paribas Leasing Corporation and Network Appliance, Inc.

 
Exhibit D to Closing Amended and Restated
Certificate and Agreement (1299 Orleans) — Page 8

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens
Liens in connection with items disclosed on Schedule 6.01.

 
Exhibit D to Closing Amended and Restated
Certificate and Agreement (1299 Orleans) — Page 9

 



--------------------------------------------------------------------------------



 



Schedule 6.05
Existing Affiliate Transactions
Transaction arising in connection with commissionaire agreements between Network
Appliance B. V. and each of its subsidiaries and related arrangements with
respect to payment of value added taxes.
Transactions arising in connection that certain Technology License Agreement,
effective as of May 1, 2000, by and between Network Appliance Global Ltd. and
Network Appliance B.V.
Transactions arising in connection that certain Technology License Agreement,
effective as of May 1, 2000, by and between Network Appliance Global Ltd. and
Network Appliance Inc.
Transactions arising in connection with that certain Technology License
Agreement, entered into as of April 27, 2002, by and between Network Appliance,
Inc. and Network Appliance Global Ltd.
Transactions arising in connection with that certain Technology License
Agreement, entered into as of May 1, 2004, by and between Network Appliance
Global Ltd. and Spinnaker Networks Inc.
Transactions arising in connection with that certain Technology License
Agreement, entered into as of May 3, 2005, by and between Network Appliance Inc.
and Alacritus Inc.
Transactions arising in connection with that certain Technology License
Agreement, entered into as of April 29, 2006, by and between Network Appliance
Global Ltd. and Decru Inc.

 
Exhibit D to Closing Amended and Restated
Certificate and Agreement (1299 Orleans) — Page 10

 



--------------------------------------------------------------------------------



 



Schedule 6.06
Existing Restrictive Agreements
Secured Credit Agreement, dated as of October 5, 2007, by and among Network
Appliance, Inc., the lenders party thereto and JPMorgan Chase Bank, National
Association, as administrative agent.
Loan Agreement dated as of March 31, 2006, by and among Network Appliance
Global, Ltd., as the borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent
Lease Agreements, dated as of December 15, 2005, December 16, 2006, and June 17,
2007, by and between BNP Paribas Leasing Corporation and Network Appliance,
Inc., and those certain
Closing Certificates executed in connection with such Lease Agreements, dated as
of December 15, 2005, December 16, 2006, and June 17, 2007, by and between BNP
Paribas Leasing Corporation and Network Appliance, Inc.
Letter Agreement between Wells Fargo Bank, National Association, and Borrower,
dated as of December 1, 2006, providing Borrower with a revolving line of credit
for the issuance of letters of credit in an aggregate principal amount not to
exceed $5,000,000.

 
Exhibit D to Closing Amended and Restated
Certificate and Agreement (1299 Orleans) — Page 11

 



--------------------------------------------------------------------------------



 



Exhibit E
Certificate of BNPPLC Re: Accounting
Network Appliance, Inc.
7301 Kit Creek Road
Research Triangle Park, NC 27709
Attention: Ingemar Lanevi
Gentlemen:
     This certificate is furnished pursuant to subparagraph 4(A) of the Closing
Certificate and Agreement (1299 Orleans) dated as of November 29, 2007 between
BNP Paribas Leasing Corporation and Network Appliance, Inc. (as amended, the
“Closing Certificate”). Terms defined in the Closing Certificate and used but
not otherwise defined in this certificate are intended to have the respective
meanings ascribed to them in the Closing Certificate.
     BNP Paribas Leasing Corporation (“ BNPPLC”) certifies that the following
are true and complete in all material respects, but only to the knowledge of
BNPPLC as of the date hereof:
     (A) The facts disclosed in any financial statements or other documents
listed in the Annex attached to this certificate were (as of their respective
dates) true and complete in all material respects. Copies of such statements or
other documents were provided by or behalf of BNPPLC to NAI prior to the date
hereof to permit NAI to determine the appropriate accounting for NAI’s
relationship with BNPPLC under FASB Interpretation No. 46(R), Consolidation of
Variable Interest Entities (“FIN 46”).
     (B The fair value of the Property and of other properties, if any, leased
to NAI by BNPPLC (collectively, whether one or more, the “Properties Leased to
NAI”) are, as of the date hereof, less than half of the total of the fair values
of all assets of BNPPLC, excluding any assets of BNPPLC which are held within a
silo. Further, none of the Properties Leased to NAI are, as of the date hereof,
held within a silo.
     Although the representations required of BNPPLC by this certificate are
intended to cover facts, it is understood and agreed (consistent with
subparagraph 4(C) of the Lease) that BNPPLC has not made and will not make any
representation or warranty as to the proper accounting by NAI or its Affiliates
of the Lease or other Operative Documents or as to other accounting conclusions.

 



--------------------------------------------------------------------------------



 



     Executed this _________ day of __________________, 20___.

            BNP PARIBAS LEASING CORPORATION, a Delaware corporation
      By:           Name:           Title:        

 
Exhibit E to Closing Certificate and Agreement (1299 Orleans) — Page 2

 